Appeal from judgment of the Supreme Court, New York County (Brenda Soloff, J., at CPL 30.30 motion; John Leonforte, J., at trial and sentence), rendered April 12, 1984, convicting defendant of burglary in the third degree and sentencing him as a second felony offender to an indeterminate term of from 3 to 6 years’ imprisonment, held in abeyance and the matter remanded for further proceedings on the CPL 30.30 motion.
As the People readily concede, the court erred in denying defendant’s CPL 30.30 motion solely on the ground that the People had, within six months of the commencement of the proceeding, answered ready. In so ruling, the court failed to consider the periods of delay that occurred after the People initially declared their readiness. (See, People v Anderson, 66 NY2d 529.) Since the People never had a formal opportunity to respond to the motion, there is no record for appellate review. Accordingly, we remand for further proceedings on the motion and disposition thereof. Concur — Sullivan, J. P., Asch, Fein, Milonas and Ellerin, JJ.